DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments, and agreed to, as Examiner’s Amendment, by the Applicant’s attorney on 12 JULY 2022 as part of scheduled Telephonic Interview for 13 JULY 2022.  Thus, Claims 44-50, 53, 55-56 and 58-70 are pending and have been considered for Allowance as follows.       

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Marcus Simon on 12 JULY 2022 via a voice mail message (that was confirmed by Examiner via a return phone call on same date), and followed by a direct conversation.       
The application has been amended as follows: 
Please amend the claims as follows:       
   (Examiner’s claim amendments are shown in bold)    
Claim 44:              
44.      A method of autonomous path planning for navigating a vehicle, the method comprising while traversing an area using at least one computer processing device for:         
receiving data indicative of:         
a map of the area, a starting point in the map, and a destination in the map;        
generating a path leading to the destination:       
determining a plurality of initial segments fanning out from the starting point in a first angular resolution, each of the plurality of initial segments proceeding at one of a multiplicity of directions;     
if an initial segment intersects with an obstacle indicated on the map, determining additional initial segments fanning out from the starting point in a second angular resolution that is higher than the first angular resolution; 
wherein each initial segment represents a respective path, giving rise to a multiplicity of paths;        
assigning a respective weight to each of the multiplicity of paths;   and 
selecting a selected path from the multiplicity of paths in accordance with the weight; 4877-6420-8909\1-3-   
while a stopping criterion has not been met, the stopping criterion is an elapsed time period:          
determining additional segments fanning out from an end point of the selected path in the first angular resolution, each proceeding at one of a multiplicity of directions;       
in case an additional segment intersects with an obstacle on the map, determining further additional segments fanning out from the end point in the second angular resolution;      
adding additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point;              
assigning a weight to each of the additional paths that does not intersect with an obstacle;   and              
selecting a selected path from the multiplicity of paths according to the weights;    
and  
once the stopping criterion is met generating steering instructions for steering the vehicle in accordance with the selected path;             
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           


Claim 53:             
53.      A system for autonomous path planning for autonomously navigating a vehicle, the system comprising a computer processing device configured, while traversing an 
area, to: 4877-6420-8909\1-5-        
receive data indicative of:      
a map of an area, a starting point in the map and a destination in the map;     
generate a path leading to the destination, comprising:             
generate a plurality of initial segments fanning out around the starting point in a first angular resolution, each of the plurality of initial segments proceeding in one of a multiplicity of directions;          
in case an initial segment intersects with an obstacle on the map, switch from the first angular resolution to a second angular resolution and generate further initial segments fanning out around the starting point, the second angular resolution being higher than the first angular resolution;         
wherein each initial segment represent a respective path, giving rise to a multiplicity of paths;         
assign, a weight to each of the 
select, in accordance with the weights a selected path from the multiplicity of paths;          
while a stopping criterion has not been met, the stopping criterion is an elapsed time period:       
generate additional segments fanning out from an end point of the selected path in the  first angular resolution, each of the additional segments proceeding at one of a multiplicity of directions;   
in case an additional segment intersects with an obstacle on the map, switch from the first angular resolution to the second angular resolution and generate further additional segments fanning out from the a second angular resolution, the second angular resolution;       
add additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point, assign a weight to each of the additional paths that does not intersect with an obstacle;   and 4877-6420-8909\1-6- 
select, a selected path from the multiplicity of paths according to the weights;   and  
once the stopping criterion is met, generate steering instructions for steering the vehicle in accordance with the selected path;             
and          
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           



Claim 62:             
62.       An unmanned ground vehicle (UGV) comprising the system [[for autonomous path planning for autonomously navigating a vehicle, the system comprising a computer processing device configured, while traversing an area, to: 4877-6420-8909\1-5-        
receive data indicative of:      
a map of an area, a starting point in the map and a destination in the map;     
generate a path leading to the destination, comprising:             
generate a plurality of initial segments fanning out around the starting point in a first angular resolution, each of the plurality of initial segments proceeding in one of a multiplicity of directions;          
in case an initial segment intersects with an obstacle on the map, switch from the first angular resolution to a second angular resolution and generate further initial segments fanning out around the starting point, the second angular resolution being higher than the first angular resolution;         
wherein each initial segment represent a respective path, giving rise to a multiplicity of paths;         
assign, a weight to each of the 
select, in accordance with the weights a selected path from the multiplicity of paths;          
while a stopping criterion has not been met, the stopping criterion is an elapsed time period:       
generate additional segments fanning out from an end point of the selected path in the  first angular resolution, each of the additional segments proceeding at one of a multiplicity of directions;   
in case an additional segment intersects with an obstacle on the map, switch from the first angular resolution to the second angular resolution and generate further additional segments fanning out from the a second angular resolution, the second angular resolution;       
add additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point, assign a weight to each of the additional paths that does not intersect with an obstacle;   and 4877-6420-8909\1-6- 
select, a selected path from the multiplicity of paths according to the weights;   and  
once the stopping criterion is met, generate steering instructions for steering the vehicle in accordance with the selected path;             
and          
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           



Claim 70:               
70.      A non-transitory computer readable storage medium tangibly embodying a program of instructions that, when executed by a computer, causing the computer to perform a method of autonomous path planning for navigating a vehicle, the method comprising while traversing an area using at least one computer processing device for:         
receiving data indicative of:       
a map of the area, a starting point in the map, and a destination in the map;        
generating a path leading to the destination, comprising:        
determining a plurality of initial segments fanning out from the starting point in a first angular resolution, each of the plurality of initial segments proceeding at one of a multiplicity of directions;           
if an initial segment collides with an obstacle indicated on the map, determining additional initial segments fanning out from the starting point in a second angular resolution that is higher than the first angular resolution;       
wherein each initial segment represents a respective path, giving rise to a multiplicity of paths;           
assigning, a respective weight to each of the multiplicity of paths;   and    
selecting, a selected path from the multiplicity of paths in accordance with the weight;     
while a stopping criterion has not been met ,wherein the stopping criterion is an elapsed time period: 4877-6420-8909\1-9-        
determining additional segments fanning out from an end point of the selected path in the first angular resolution, each proceeding at one of a multiplicity of directions;     
in case an additional segment intersects with an obstacle on the map, determining further additional segments fanning out from the end point in the second angular resolution;          
adding additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point;          
assigning a weight to each of the additional paths that does not intersects with an obstacle;   and      
selecting a selected path from the multiplicity of paths according to the weights;   and      once the stopping criterion is met generating steering instructions for steering the vehicle in accordance with the selected path;           
and          
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           


Claims 51 and 52:    Cancelled per agreement with Atty. Marcus Simon.      


 Allowable Subject Matter 
Claims 44-50, 53, 55-56 and 58-70 are pending and allowed.         
The following is an examiner’s statement of reasons for allowance:        
The closest prior art of primary Pazhayampallil (aka “Pazhay”) reference (Pub. No. US 2019/ 0137287) teaches ---         
{“One variation of a method for detecting and managing changes along road surfaces 
for autonomous vehicles includes: at approximately a first time, receiving a first discrepancy flag from a first vehicle via a wireless network, the first discrepancy flag indicating a first discrepancy between a particular feature detected proximal a first geospatial location at the first time by the first vehicle and a particular known immutable surface—proximal the first geospatial location—represented in a first localization map stored locally on the first vehicle; receiving sensor data, representing the first discrepancy, from the first vehicle at approximately the first time; updating a first segment of a global localization map representing immutable surfaces proximal the first geospatial location based on the sensor data; and identifying a second vehicle currently executing a second route intersecting the first geospatial location.”}         

Further, Trepagnier reference (Pub. No. US 2013/ 0131908) teaches ---  
{“A navigation and control system including a sensor configured to locate objects in a predetermined field of view from a vehicle. The sensor has an emitter configured to repeatedly scan a beam into a two-dimensional sector of a plane defined with respect to a first predetermined axis of the vehicle, and a detector configured to detect a reflection of the emitted beam from one of the objects. The sensor includes a panning mechanism configured to pan the plane in which the beam is scanned about a second predetermined axis to produce a three dimensional field of view. The navigation and control system includes a processor configured to determine the existence and location of the objects in the three dimensional field of view based on a position of the vehicle and a time between an emittance of the beam and a reception of the reflection of the emitted beam from one of the objects.”}           

Further, Liu reference (Pub. No. US 2016/ 0070265) teaches ---        
{“Systems and methods for controlling a movable object within an environment are provided.  In one aspect, a method may comprise: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment; receiving an instruction to return to the initial location; and generating a second signal to cause the movable object to return to the initial location, based on the environmental map.”}             

Further, Bauer reference (Pub. No. US 2017/ 0091350) teaches ---        
{“Methods and systems for computerized modeling of dispersion of pollution originating 
from vehicles travelling on a road network are provided.  Traffic-related data for road segments useable to calculate a pollution emission estimate for the segments is captured and weather-related data for segments are obtained.  A pollution emission estimate is calculated for each segment.  Segments are associated with a pollution dispersion model based on a traffic flow label of the segment.  A pollution density map is calculated based on the superpositions of segment dispersions.  The pollution density map is updated in response to detecting changes affecting one or more segment dispersions.”}          

In regards to independent Claims 44, 53, 62 and 70, Pazhay, Trepagnier, Liu and Bauer references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               

Claim 44:              
44.    A method of autonomous path planning for navigating a vehicle, the method comprising while traversing an area using at least one computer processing device for:           
receiving data indicative of:        
a map of the area, a starting point in the map, and a destination in the map;         
generating a path leading to the destination:                 
determining a plurality of initial segments fanning out from the starting point in a first angular resolution, each of the plurality of initial segments proceeding at one of a multiplicity of directions;               
if an initial segment intersects with an obstacle indicated on the map, determining additional initial segments fanning out from the starting point in a second angular resolution that is higher than the first angular resolution;               
wherein each initial segment represents a respective path, giving rise to a multiplicity of paths;            
while a stopping criterion has not been met, the stopping criterion is an elapsed time period:           
determining additional segments fanning out from an end point of the selected path in the first angular resolution, each proceeding at one of a multiplicity of directions;               
in case an additional segment intersects with an obstacle on the map, determining further additional segments fanning out from the end point in the second angular resolution;         
adding additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point;  and
once the stopping criterion is met generating steering instructions for steering the vehicle in accordance with the selected path;                         
and              
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           


Claim 53:            
53.    A system for autonomous path planning for autonomously navigating a vehicle, the system comprising a computer processing device configured, while traversing an area, to: 4877-6420-8909\1-5-    
receive data indicative of:   
a map of an area, a starting point in the map and a destination in the map;       
generate a path leading to the destination, comprising:       
wherein each initial segment represent a respective path, giving rise to a multiplicity of paths;         
while a stopping criterion has not been met, the stopping criterion is an elapsed time period:         
generate additional segments fanning out from an end point of the selected path in the first angular resolution, each of the additional segments proceeding at one of a multiplicity of directions;             
in case an additional segment intersects with an obstacle on the map, switch from the first angular resolution to the second angular resolution and generate further additional segments fanning out from the second angular resolution, the second angular resolution;    
add additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point, assign a weight to each of the additional paths that does not intersect with an obstacle;      and 4877-6420-8909\1-6-       
select, a selected path from the multiplicity of paths according to the weights;     and     
once the stopping criterion is met, generate steering instructions for steering the vehicle in accordance with the selected path;                
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           


Claim 62:         
62.       An unmanned ground vehicle (UGV) comprising the system for autonomously navigating a vehicle, the system comprising a computer processing device configured, while traversing an area, to: 4877-6420-8909\1-5-            
receive data indicative of:           
a map of an area, a starting point in the map and a destination in the map;       
generate a path leading to the destination, comprising:        
wherein each initial segment represent a respective path, giving rise to a multiplicity of paths;         
while a stopping criterion has not been met, the stopping criterion is an elapsed time period:         
generate additional segments fanning out from an end point of the selected path in the first angular resolution, each of the additional segments proceeding at one of a multiplicity of directions;             
in case an additional segment intersects with an obstacle on the map, switch from the first angular resolution to the second angular resolution and generate further additional segments fanning out from the second angular resolution, the second angular resolution;          
add additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point, assign a weight to each of the additional paths that does not intersect with an obstacle;     and 4877-6420-8909\1-6-        
select, a selected path from the multiplicity of paths according to the weights;     and     
once the stopping criterion is met, generate steering instructions for steering the vehicle in accordance with the selected path;                
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           


Claim 70:           
70.      A non-transitory computer readable storage medium tangibly embodying a program of instructions that, when executed by a computer, causing the computer to perform a method of autonomous path planning for navigating a vehicle, the method comprising while traversing an area using at least one computer processing device for:         
receiving data indicative of:       
a map of the area, a starting point in the map, and a destination in the map;        
generating a path leading to the destination, comprising:        
wherein each initial segment represents a respective path, giving rise to a multiplicity of paths;           
assigning, a respective weight to each of the multiplicity of paths;   and    
selecting, a selected path from the multiplicity of paths in accordance with the weight;     
while a stopping criterion has not been met ,wherein the stopping criterion is an elapsed time period: 4877-6420-8909\1-9-        
adding additional paths to the multiplicity of paths, each including the selected path and one of the additional segments starting at the end point;          
assigning a weight to each of the additional paths that does not intersects with an obstacle;   and      
selecting a selected path from the multiplicity of paths according to the weights;     and      
once the stopping criterion is met generating steering instructions for steering the vehicle in accordance with the selected path;           
and          
wherein the map is generated based on scanning data received from a scanning device mounted on the vehicle;    and       
steering the vehicle in accordance with the steering instructions.           


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691